Citation Nr: 0922640	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fungus in the ear.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for an equilibrium 
disorder. 

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1951 to February 1972.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision by the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and an equilibrium disorder are being addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a currently 
diagnosed ear fungus that is related to his service.  

2.  It is not shown that the Veteran has a currently 
diagnosed low back disorder that is related to his service. 


CONCLUSIONS OF LAW

1.  Service connection for ear fungus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2008).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letters dated in June and 
December 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consider, as well, that 
the RO issued the June and December 2006 VCAA notice letters 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  It equally deserves mentioning that 
the December 2006 letter, also informed him of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran was provided with additional notice letters in 
July and August 2007 that notified the Veteran of alternative 
documents that could be used as a substitute for service 
treatment records (STR's).  The Veteran's claims were 
readjudicated by a May 2008 statement of the case (SOC) and 
September 2008 supplemental SOC (SSOC), including considering 
any additional evidence received in response to that 
additional notice.  This is important to point out because 
if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Disabled American Veterans 
(DAV), and his representative more recently submitted 
additional argument in May 2009 as further support for his 
claim.

In regards to the duty to assist, the Veteran's STR's are 
unavailable.  A July 2006 response from the National 
Personnel Records Center (NPRC), a military records 
repository, indicated that the STR's were not on file.  
December 2006 correspondence from Kirtland AFB indicated that 
the Veteran's medical records were not maintained at that 
facility.  An August 2007 memorandum expressed a formal 
finding on the unavailability of service records and 
confirmed that all procedures to locate these records have 
been followed to no avail.  Likewise, December 2007 
correspondence restated the formal finding on the 
unavailability of service treatment records.  Therefore, the 
Board finds that additional attempts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  And so, 
when, as here, the Veteran's STRs are lost or missing, VA has 
a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing the 
claim, and to explain the reasons and bases for its decision 
...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Likewise, further attempts to obtain treatment records from 
St. Joseph Healthcare and Lovelace Sandia Health System would 
be futile as a response from these facilities indicated that 
such treatment records were unable to be located.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
Veteran's claims file; and the Veteran does not contend 
otherwise.  

Furthermore, the Board notes that a medical examination has 
not been scheduled, or a medical opinion obtained, in 
response to the Veteran's claims for ear fungus, and low back 
disorders.  However, as will be explained, he has not 
satisfied his initial evidentiary burden of presenting 
evidence suggesting a relationship between any current ear 
fungus or low back condition and his military service.  And 
VA is not obligated to request an examination and opinion in 
such a circumstance.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
VA also is not obligated to provide an examination for a 
medical nexus opinion where, as here, the supporting evidence 
of record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

II.  Factual Background, Criteria, & Analysis

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  

A.  Ear Fungus

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, supra; Brammer, supra.  In this regard, 
the Veteran has not received a diagnosis of fungus in his 
ears.  However, the Board notes that he has received a 
diagnosis of seborrheic keratoses, seborrheic dermatitis, 
actinic keratoses, and capillary hemangiomas with scaling 
erythema of the external ears.  See treatment records from 
Dr. K. E. H. dated from 1998 to 2005.  So he has, at the very 
least, established that he has an ear condition manifested by 
skin disorder(s) on his ears.  Therefore, the determinative 
issue is whether the Veteran's current skin disorders on the 
ear are related to his military service or alleged in-service 
treatment for ear fungus.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In lieu of his lost STR's, the Veteran submitted "buddy 
statements" from R. M. F. that indicated that while he was 
stationed with the Veteran at Anderson AFB in Guam, he saw 
the Veteran putting ear drops in his ears for what the 
Veteran claimed was treatment for a fungus he had in his 
ears.  However, as the Veteran and R. M. F. lacked the 
necessary medical training and expertise, neither was 
competent to provide a probative opinion as to whether any 
current ear disorder (or skin disorders on the ears) was 
attributable to the Veteran's service or alleged ear fungus 
in service - even were the Board to resolve all reasonable 
doubt in the Veteran's favor (because of his missing records 
from service) and assume, for the sake of argument, that he 
had fungus in his ear in service.  See Grottveit, supra; see 
also Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  

It is indeed unfortunate that the Veteran and the Board do 
not have the benefit of his STR's to document that purported 
condition and any treatment he may have received in the 
aftermath of it.  But again, the Board will give him the 
benefit of the doubt and presume he was treated in service 
for an ear fungus (because his missing records from service 
preclude him from otherwise establishing that he did).  
Nevertheless, although there is a heightened obligation to 
more fully explain the reasons and bases for a decision, 
when, as here, there are missing STR's, this, alone, does not 
obviate the need for the Veteran to still have medical nexus 
evidence supporting his claim by suggesting a correlation 
between his currently claimed condition and his military 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other 
words, missing STR's do not lower the threshold for an 
allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, there is not the required 
supporting medical nexus evidence in this particular 
instance.

The Board notes that the Veteran initiated his claim for 
service connection for ear fungus in 2006, nearly 34 years 
after his discharge from military service.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has determined that a lengthy lapse of time between 
the alleged events in service and the initial manifestation 
of the claimed condition after service is a factor for 
consideration in deciding whether the current condition 
relates back to service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Here, as previously mentioned there 
are no medical records showing a diagnosis of ear fungus and 
the earliest medical record associated with the claims file 
that documents any condition relating to the Veteran's ears 
is for a skin disorder in 1999, nearly 27 years post service.  
Also, the Veteran has not indicated that the current 
condition has been continuous since his treatment in service.  

Thus, while the Veteran may earnestly believe that his 
current ear condition is related to, or a continuation of the 
symptoms associated with, his asserted in-service condition, 
the record fails to provide any competent medical evidence in 
support of his claim.  As the appellant is not a physician he 
is not qualified to express a medical opinion as to such a 
relationship.  Lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Bar, supra; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu, 
supra.  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection." Layno, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms). 

For these reasons and bases, the Board finds that there is a 
preponderance of the evidence against finding that the 
Veteran's current ear condition (manifested by a skin 
disorder on his ears) was incurred in or aggravated by his 
military service, so there is no reasonable doubt to resolve 
in his favor (beyond that noted) and his claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Low Back Disorder

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, there are no competent medical records 
associated with the claims file indicating that the Veteran 
has a current low back disorder.  However, the Board notes 
that the Veteran claims that he underwent treatment and 
surgery on his L3-L5 discs at Lovelace Medical Center and St. 
Joseph Healthcare in 1988 shortly after he experienced sharp 
pain in his lower back and that such treatment records were 
unavailable.  Therefore, even assuming that the Veteran 
currently has a low back disorder based on his report of 
prior back surgery in 1988, the determinative issue is 
whether this condition is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) 

As for the Veteran's STRs, as previously mentioned, the Board 
acknowledges that attempts were made to secure them from the 
NPRC and Kirtland AFB.  The NPRC and Kirtland AFB responded 
that the records were not available.  See O'Hare, supra 
(where STRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide an explanation of reasons or 
bases for its findings).  Thus, no STRs are available for 
review to determine whether the Veteran received treatment 
of, or was diagnosed with, any low back disorders during 
service.  However, the Board acknowledges the Veteran and his 
friends are at least competent to report symptoms of a back 
disorder during his military service.  See also 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 469.  The Veteran and 
his friends (A. W. H. and R. M. F.) are competent to report 
that the Veteran hurt his back changing tires of an airplane 
and that he hurt his back trying to lift a main gear wheel 
upright off of the floor during service.  Whether such 
incidents result in chronic current disability, however, 
requires competent medical evidence in this case, and the 
Veteran or his friends are not shown to have medical 
expertise.  See 38 C.F.R. § 3.159(a)(2); Barr, supra; 
Jandreau, supra; Grottveit, supra; Espiritu, supra.  

Significantly, the Veteran initiated his claim for service 
connection for low back disorder in 2006, nearly 34 years 
after his discharge from military service.  The Board notes 
that he indicated that he was first treated for problems with 
his low back in 1988, which is still approximately 16 years 
after separation from active service.  The Federal Circuit 
Court determined that such a lapse of time was an important 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 
2000).  Thus, although he was competent to report 
experiencing symptoms of low back problems after service, the 
Veteran did not indicate that he had any continuity of 
symptomatology since service.  Regardless, such statements 
would be outweighed by the available evidence showing no 
complaints or treatment of his back until many years after 
discharge.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  It follows, therefore, that the Board finds 
no evidence of any low back disorder in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  The 
record did not show that the Veteran was diagnosed with 
arthritis to a compensable degree within one year of service 
and was devoid of competent medical evidence that even 
suggested a relationship between any current low back 
disorder and service.  The Board finds that there is a 
preponderance of the evidence against the Veteran's claim of 
service connection for a low back disorder.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, even with VA's 
heightened duty to assist, as in this case, the benefit of 
the doubt doctrine is inapplicable where, as here, there is a 
preponderance of the evidence against the claim.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Cromer, supra.





ORDER

Entitlement to service connection for ear fungus is denied.

Entitlement to service connection for low back disorder is 
denied. 


REMAND 

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  It appears that the Veteran and his 
representative are contending that the Veteran's current 
hearing loss and equilibrium disorders are related to serving 
20 years of service on the flight line.

The Board notes that the Veteran's STR's have been found to 
be unavailable by the NPRC and Kirtland AFB.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are unavailable).

A January 2008 statement from the Veteran's representative 
indicated that the Veteran was exposed to noise for 20 years 
on the flight line in service and that he currently had 
hearing loss and equilibrium disorders.  Certainly, the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as noise exposure and subjective 
complaints of trouble hearing and equilibrium problems.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, to include diagnosing 
a current disability as defined by VA regulations; thus, his 
statements regarding diagnosis are not competent.  Espiritu, 
supra.  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise, and he cannot establish through lay reports alone, 
that his hearing loss is of such severity as to meet the 
criteria of 38 C.F.R. § 3.385 or that such hearing loss and 
equilibrium disorders are related to service.  See Layno, 
supra. 

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his bilateral hearing loss or equilibrium 
disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon, supra.

In this case, the Veteran has indicated that he currently has 
a bilateral hearing loss disability (albeit, it has not yet 
been shown pursuant to 38 C.F.R. § 3.385) and an equilibrium 
disorder, has reported that he had continuous exposure (over 
a 20 year period) to loud noise while serving on the flight 
line in service, and has suggested a relationship between his 
hearing loss and equilibrium disorders and such noise 
exposure.  Also, the Board finds it worth mentioning that the 
Veteran's representative specifically requested a nexus 
opinion only in regards to the hearing loss and equilibrium 
disorders.  See January 2008 correspondence.  Given the 
above-mentioned facts, a VA examination is necessary to 
determine the nature, extent, onset and etiology of any 
bilateral hearing loss and equilibrium disorders found to be 
present.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical treatment providers 
who have treated him for any hearing loss 
or equilibrium disorders during and since 
his discharge from service.  The RO/AMC 
must obtain complete treatment records 
(those not already in the claims folder) 
from all treatment sources identified.

2.  Schedule the Veteran for a VA 
examination(s) to evaluate his hearing 
loss and equilibrium disorders.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.

The results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 Hertz 
and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should offer an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
bilateral hearing loss and equilibrium 
disorders had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure on the flight line.

3.  Thereafter, if any benefit sought 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


